DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “295”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 15-17, 19-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 20190133830 A1), hereinafter referred to as “Bishop”, in view of Von Wolff et al. (US 20140236112 A1), hereinafter referred to as “Von Wolff”.
Regarding Claim 1, Bishop teaches a unitary negative pressure wound dressing construct (dressing (14), see Figure 1) comprising: an absorbent layer (wound contact layer (112) that may be formed of an absorbent material and absorbent material (130), see Paragraph [0066]) having a first surface for contacting a wound (wound contact layer (112)) and a second surface opposite the first surface (see below)
[AltContent: textbox (Second surface of absorbent layer)][AltContent: textbox (First surface of absorbent layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    653
    366
    media_image1.png
    Greyscale

the absorbent layer comprising a gelling absorbent material (see Paragraph [0069]), wherein the absorbent layer has a perimeter border (absorbent layer has peripheral sections (116), see Figure 5A), a cover layer (backing layer (82)) having a first surface (first surface (83), see Figure 5A) facing the absorbent layer and a second surface opposite the first surface (second surface (84), see Figure 5A), wherein the cover layer (82) has a perimeter border having dimensions 
Von Wolff teaches wherein the peripheral adhesive skin contact layer (skin adherent layer (7)) comprises a hydrocolloid adhesive (see Paragraph [0065]).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the peripheral adhesive skin contact layer of Bishop and further include wherein the adhesive layer is made from a hydrocolloid, as taught by Von Wolff. Von Wolf teaches that hydrocolloid materials have the advantage of being able to absorb aqueous fluid to some extend and in some cases to stick well to wet surfaces (see Paragraph [0065]).
Regarding Claim 2, Bishop further teaches wherein the dimensions of the perimeter border of the absorbent layer are greater than dimensions of a wound to be covered by the dressing (adhesive (150) of the wound dressing is large enough to be adhered to skin adjacent the wound, see Paragraph [0033]).
Regarding Claim 3, Bishop further teaches wherein the cover layer is water impermeable and air and vapor permeable (see Paragraph [0029]).
Regarding Claim 4, Bishop further teaches wherein the peripheral adhesive skin contact layer (150) and the cover layer (82) are operable to form an air-tight seal between the absorbent layer and an external environment of the dressing when the dressing is applied over a wound (backing layer is adhered to an exterior portion of the adhesive layer to form a seal, see Paragraph [0071]) (see Figure 3A) and a source of negative pressure (pump (18)) is sealably connected to the aperture (aperture (86) is coupled to flexible connector (50) to provide negative pressure, see Paragraph [0059]) (see Figure 1).
Claim 5, Bishop teaches all of the limitations above, as in claim 1, and further teaches the peripheral adhesive skin contact layer (150) having a thickness (inherent: the adhesive layer will have a thickness). However, Bishop does not expressly teach the peripheral adhesive skin contact layer having a thickness from about 0.1 mm to about 5 mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bishop to have a maximum adhesive skin contact layer thickness of between 0.1 mm and 5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bishop would not operate differently with the claimed thickness and since the peripheral adhesive skin contact layer is situated beneath the peripheral border of the absorbent layer to sealingly affix the dressing to a patient's skin with an approximate largest thickness of 5 mm the device would function appropriately having the claimed thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness is from “about” within the claimed ranges (specification pp. [0078]).
Regarding Claim 6, Bishop teaches all of the limitations above, as in claim 1, and further teaches the peripheral adhesive skin contact layer (150) having a width (inherent: the adhesive layer will have a width). However, Bishop does not expressly teach the peripheral adhesive skin contact layer having a width from about 2 cm to about 6 cm. 

Regarding Claim 7, Bishop further teaches a first bonding layer (layer of adhesive (90)) positioned between the absorbent layer and the cover layer (see Figures 4 and 5). 
Regarding Claim 15, Bishop further teaches wherein the gelling absorbent material comprises a gel-forming fiber or filament (may be gel-forming fibers i.e. sodium carboxymethylcellulose fibers, see Paragraph [0069]).
Regarding Claim 16, Bishop further teaches wherein the gel-forming fiber or filament comprising chemically- modified cellulose, alginate, carboxymethyl cellulose, or combinations thereof (sodium carboxymethylcellulose fibers, see Paragraph [0069]).
Claim 17, Bishop further teaches wherein the absorbent layer comprises stitches (wound contact layer (112) may include stiches (118), see Figure 5A).
Regarding Claim 19, Bishop further teaches wherein the cover layer comprises a member selected from the group consisting of a polyurethane (PU), a polyvinyl chloride (PVC), a silicone elastomer, a fluoropolymer, and combinations thereof (the backing layer (82) may be a layer, or film, of polyurethane, see last line of Paragraph [0060])). 
Regarding Claim 20, Bishop further teaches a source of negative pressure (pump (18)) sealingly connected to the aperture (connected via flexible connector (50) to aperture (86), see Figure 3A and 4) and in fluid communication with the absorbent layer (providing fluid communication to the dressing, see Paragraph [0053]). 
Regarding Claim 21, Bishop further teaches wherein the source of negative pressure comprises a pump (18) connected to the aperture with a conduit (22) (see Figure 1).
Regarding Claim 22, Bishop further teaches further comprising a negative pressure distribution layer (pressure dispersing layer (104)) positioned between the absorbent layer and the cover layer (see Figure 5A).
Regarding Claim 23, Bishop further teaches wherein the negative pressure distribution layer (104) comprises an open cell foam layer (i.e. polyester foam, see last line of Paragraph [0065]).
Regarding Claim 25, Bishop further teaches a connector (50) attached to the cover layer (82) over the aperture (86) (see Figure 5A) and configured for connection to a conduit (22) to communicate negative pressure from the conduit to the wound through the aperture (see Paragraph [0051]-[0053]).
Claim 26, Bishop further teaches wherein the connecter (50) comprises polyurethane or polyvinylchloride (see last line of Paragraph [0053]).
Regarding Claim 27, Bishop further teaches wherein the connecter (50) comprises a change indicator (indicator (70), see Paragraph [0059]).
Regarding Claim 28, Bishop teaches an absorbent layer (wound contact layer (112) that may be formed of an absorbent material and absorbent material (130), see Paragraph [0066]), having a first surface (wound contact layer (112)) for contacting a wound and a second surface opposite the first surface (see below)
[AltContent: textbox (Second surface of absorbent layer)][AltContent: textbox (First surface of absorbent layer)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    653
    366
    media_image1.png
    Greyscale

 the absorbent layer comprising a gelling absorbent material (see Paragraph [0069]), wherein the absorbent layer has a perimeter border (absorbent layer has peripheral sections and (116), see Figure 5A) having dimensions greater than the dimensions of a wound to be covered by the dressing (adhesive (150) of the wound dressing is adhered to skin adjacent the wound, see Paragraph [0033]), a cover layer (backing layer (82)) having a first surface (first 
Von Wolff teaches wherein the peripheral adhesive skin contact layer (skin adherent layer (7)) comprises a hydrocolloid adhesive (see Paragraph [0065]).
Bishop and Von Wolff are analogous art because both deal with a negative pressure wound therapy dressing configured for treatment of skin wounds. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the peripheral adhesive skin contact layer of Bishop and further include a hydrocolloid material, as taught by Von Wolff. Von Wolff teaches 
Regarding Claim 29, Bishop further teaches a conduit (22) defining a lumen that provides fluid communication between the pump and the aperture defined in the cover layer of the dressing (see Paragraph [0030]) (see Figures 1 and 4), whereby operation of the pump creates negative pressure at the site of a wound when the dressing is affixed over the wound by pressure sealing the peripheral adhesive skin contact layer to skin surrounding the wound (see Paragraphs [0009]-[0013]).
6.	Claim 8-9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop and Von Wolff, as applied to claim 1 above, and further in view of Cotton et al. (US 20120130332 A1), hereinafter referred to as “Cotton”.
Regarding Claim 8, Bishop and Von Wolff teaches all of the limitations as discussed above in claim 7 and Bishop further teaches a first bonding layer (90). However, Bishop and Von Wolff do not explicitly disclose wherein the first bonding layer comprises a layer of hydrocolloid adhesive.
Cotton teaches wherein the bonding layer can be a layer of hydrocolloid adhesive (hydrocolloid adhesives (12)).
Modified Bishop and Cotton are analogous art because both deal with wound dressing having an adhesive component. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the first bonding layer of Bishop and further include wherein the bonding layer was made from a hydrocolloid material, as taught by Cotton. 
Regarding Claim 9, Bishop and Von Wolff teaches all of the limitations above, as in claim 7, and Bishop further teaches a first bonding layer (layer of adhesive (90)) having a thickness (inherent: the adhesive layer will have a thickness). However, Bishop and Von Wolff do not expressly teach the first bonding layer having a thickness of from about 0.2 mm to about 2 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bishop to have a maximum first bonding layer thickness from about 0.2 mm to about 2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bishop would not operate differently with the claimed thickness and since the first bonding layer is positioned between the absorbent layer and the cover layer with an approximate largest width of 2 mm the device would function appropriately having the claimed thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness is from “about” be within the claimed ranges (specification pp. [0084]).
Claim 18, Bishop and Von Wolff teaches all of the limitations, as discussed above in claim 1. However, Bishop and Von Wolff do not explicitly disclose wherein the absorbent layer further comprises an antimicrobial agent.
Cotton teaches wherein the absorbent layer further comprises an antimicrobial agent (see Paragraph [0025]).
Modified Bishop and Cotton are analogous art because both deal with wound dressing having an adhesive component. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the absorbent layer of modified Cotton and further include an antimicrobial agent, as taught by Cotton. Cotton teaches that absorbent layers having antimicrobial agents provides advances over a traditional gauze dressing in that for instance blistering and infection are reduced (see Paragraph [0005]).
7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop and Von Wolff, as applied to claim 23 above, and further in view of Zhang et al. (US 20110208145 A1), hereinafter referred to as “Zhang”.
Regarding Claim 24, Bishop and Von Wolff teaches all of the limitations as discussed above in claim 23. However, Bishop and Von Wolff do not explicitly teach wherein the open cell foam layer is hydrophobic.
Zhang teaches wherein the open cell foam layer is hydrophobic (the pressure distribution layer (40) may be hydrophobic foam like polyurethane, see Paragraph [0051]).
Modified Bishop and Zhang are analogous art because both deal with a fluid management system having a pressure distribution layer. 
.
Allowable Subject Matter
8.	Claims 10-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable for disclosing wherein the second bonding layer is sealingly bonded to a continuous portion of the first surface of the absorbent layer that is adjacent the full perimeter border of the absorbent layer.
Bishop teaches all of the limitations, as described above in claim 1, and further teaches the peripheral adhesive skin contact layer (150). However, Bishop does not teach a structural layer corresponding to the peripheral adhesive skin contact layer and having a first surface bonded to the peripheral adhesive skin contact layer, and a second bonding layer corresponding to the peripheral adhesive skin contact layer and positioned in contact with a second surface of the structural layer that is opposite the first surface of the structural layer, wherein the structural layer is positioned between, and sealingly bonded to, the peripheral adhesive skin contact layer and the second bonding layer. While an additional structural layer for an adhesive layer may be apparent in wound dressings, for a reference to be combinable Claims 11-13 would be allowable for depending on claim 10. 
Claim 14 would be allowable for disclosing wherein the second bonding layer is sealingly bonded to a continuous portion of the first surface of the absorbent layer that is adjacent the full perimeter border of the absorbent layer.
Bishop teaches all of the limitations, as described above in claim 1, and further teaches a first bonding layer (layer of adhesive (90) positioned between the absorbent layer and the cover layer (see Figure 5A). However, Bishop fails to disclose a structural layer corresponding to the peripheral adhesive skin contact layer and having a first surface bonded to the adhesive skin contact layer, and a second bonding layer corresponding to the peripheral adhesive skin contact layer and positioned in contact with a second surface of the structural layer that is opposite the first surface of the structural layer, wherein the structural layer is positioned between, and sealingly bonded to, the peripheral adhesive skin contact layer and the second bonding layer, and wherein the second bonding layer is sealingly bonded to a continuous portion of the first surface of the absorbent layer that is adjacent the full perimeter border of the absorbent layer. Similarly to claim 10, there is no prior art that is apparent to combine with 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tunius (US 20180030321 A1) teaches a unitary negative pressure wound dressing (see Abstract) construct comprising: an absorbent layer (130) having a first surface for contacting a wound (20) (See Figure 1) and a second surface opposite the first surface (see Figure 1), wherein the absorbent layer has a perimeter border (absorbent layer has a perimeter, see Figure 1), a cover layer (180) having a first surface facing the absorbent layer (see Figure 1) and a second surface opposite the first surface (see Figure 1), wherein the cover layer has a perimeter border (110) having dimensions greater than dimensions of the absorbent layer perimeter such that the perimeter border of the cover layer extends beyond the perimeter border of the absorbent layer (see Figure 1), and a peripheral adhesive skin contact layer (170), wherein the peripheral adhesive skin contact layer has a perimeter border having dimensions greater than the dimensions of the absorbent layer perimeter such that the perimeter border of the peripheral adhesive skin contact layer extends beyond the perimeter border of the absorbent layer (the perimeter of adhesive (170) extend beyond the absorptive layer (130), see Figure 1), and wherein the peripheral adhesive skin contact layer is operable to adhere to skin surrounding a wound (see Figure 1) . However, Tunius fails to teach the absorbent layer comprising a gelling absorbent material, the peripheral adhesive skin contact layer attached to the first surface of the absorbent layer adjacent the perimeter border of the absorbent layer, 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (8/24/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781